DISMISSED and Opinion Filed October 7, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-22-00902-CV

                 CHARLES RILEY CONSTANT, Appellant
                                V.
                 WAVECREST SECURITIES, LLC, Appellee

                      On Appeal from the 95th District Court
                              Dallas County, Texas
                       Trial Court Cause No. DC-18-16047

                          MEMORANDUM OPINION
                      Before Justices Osborne, Nowell, and Smith
                              Opinion by Justice Osborne
      Before the Court is appellant’s motion to dismiss the appeal. Appellant

informs the Court the appeal is now moot because the trial court has vacated the

appealed order. Therefore, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).




                                           /Leslie Osborne//
220902f.p05                                LESLIE OSBORNE
                                           JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CHARLES RILEY CONSTANT,                      On Appeal from the 95th District
Appellant                                    Court, Dallas County, Texas
                                             Trial Court Cause No. DC-18-16047.
No. 05-22-00902-CV          V.               Opinion delivered by Justice
                                             Osborne. Justices Nowell and Smith
WAVECREST SECURITIES, LLC,                   participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee WAVECREST SECURITIES, LLC recover
its costs of this appeal from appellant CHARLES RILEY CONSTANT.


Judgment entered this 7th day of October, 2022.




                                       –2–